          Case 1:18-cr-00383-TSC Document 1 Filed 12/20/18 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                    Holding a Criminal Term

                             Grand Jury Sworn in on May 3, 2018

UNITED STATES OF AMERICA                     :      CRIMINAL NO.
                                             :
               v.                            :      GRAND JURY ORIGINAL
                                             :
 RICO ANTONIO GRIFFIN,                       :      VIOLATION:
                                             :      18 U.S.C. ' 751(a)
                      Defendant.             :      (Escape from Custody)

                                      INDICTMENT

       The Grand Jury charges that:

                                         COUNT ONE

       On or about March 10, 2018, within the District of Columbia, RICO ANTONIO

GRIFFIN, did knowingly escape from the custody of the Bureau of Prisons, an institutional

facility in which he was lawfully confined at the direction of the Attorney General by virtue of a

judgement and commitment of the Superior Court for the District of Columbia upon convictions

for the commission of Attempted Distribution and Distribution of Cocaine, in violation of Title

48, District of Columbia Code, Sections 904.01 and 904.09.

       (Escape from Custody, in violation of Title 18, United States Code, Section 751(a))


                                             A TRUE BILL:


                                             FOREPERSON.


Attorney of the United States in
and for the District of Columbia.
